Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2-12-20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 9-3-21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,206,244 B2 and 10,517,137 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Robert W. Griffith on 9-3-21.

The application has been amended as follows: 
Please ENTER Examiner’s Amendment filed 9-3-21.pdf as attached herewith.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
-Claims 1-2, 4-5, 6-7, 9-12, 14-17 & 19-20 are allowable because the applicant' s argument is found persuasive and the prior art fails to teach the italic limitations, which are considered in combination with other limitations, as specified as, in each independent claim as following:
Independent Claim 1. (Currently Amended) 
A method for monitoring a physical downlink control channel
(PDCCH) by a user equipment (UE) in a wireless communication system, the method
comprising:
receiving, by the UE, a system information block (SIB) from a network;
identifying, by the UE, at least one downlink (DL) period based on a first uplink (UL)/DL configuration included in the SIB;
monitoring, by the UE, the PDCCH during the at least one DL period using a
discontinuous reception (DRX) operation; 
obtaining, by the UE, information about at least one second UL/DL configuration
for one or more time intervals from the monitored PDCCH; and
applying, by the UE, the at least one second UL/DL configuration to the one or more time intervals in response to obtaining the information about the at least one second UL/DL configuration,
wherein the monitoring of the PDCCH comprises monitoring the PDCCH in an active time of a DRX cycle, and
wherein the active time includes a time when the UE performs continuous reception.

Independent Claim 6. (Currently Amended) 
A method for transmitting information of monitoring a physical downlink control channel (PDCCH) by a network device in a wireless communication system,
the method comprising:
transmitting, by the network device, to a user equipment (UE), a system information block (SIB) including a first uplink (UL)/downlink (DL) configuration; and
transmitting, by the network device, to the UE, information about at least one second UL/DL configuration for one or more time intervals through the PDCCH during at least one DL period indicated by the first UL/DL configuration,
wherein the at least one second UL/DL configuration is applied to the one or more time intervals based on the information about the at least one second UL/DL configuration,
wherein the at least one DL period is included in an active time of a discontinuous reception (DRX) cycle, and
wherein the active time includes a time when the UE performs continuous reception.


Independent Claim 11. (Currently Amended) 
A user equipment (UE) in a wireless communication system, the UE
comprising:
a transceiver configured to receive a system information block (SIB) from a network; and
at least one processor configured to:
identify at least one downlink (DL) transmission period based on a first uplink (UL)/DL configuration included in the SIB;
control the transceiver to monitor a physical downlink control channel (PDCCH)
during the at least one DL period using a discontinuous reception (DRX) operation; 
obtain information about at least one second UL/DL configuration for one
or more time intervals from the monitored PDCCH; and
apply the at least one second UL/DL configuration to the one or more time
interval in response to obtaining the information about the at least one second UL/DL
configuration,
wherein the active time includes a time when the UE performs continuous reception.

Independent Claim 16. (Currently Amended) 
A network device in a wireless communication system, the network device comprising:
a transceiver; and
at least one processor configured to control the transceiver to:

first uplink (UL)/downlink (DL) configuration; and
transmit, to the UE, information about at least one second UL/DL
configuration for one or more time intervals through a physical downlink control channel
(PDCCH) during at least one DL period indicated by the first TDD UL/DL configuration,
wherein the at least one second UL/DL configuration is applied to the one or more time intervals based on the information about the at least one second UL/DL configuration,
wherein the at least one DL period is included in an active time of a discontinuous reception (DRX) cycle, and
wherein the active time includes a time when the UE performs continuous reception.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bhatti (US 7,936,709 B2) discloses in a wireless network that includes multiple nodes, each periodic announcement cycle of a communication schedule is partitioned into a set of time slots, including a set of management time slots, a set of beacon time 

Bhatti (US 2009/0238160 A1) discloses a method for communicating in a network including a coordinator node and a set of leaf nodes transmits periodically, from the coordinator node to the set of leaf nodes, a beacon defining a superframe, wherein the supper frame includes an active period and an inactive period, and wherein the active period includes a first contention access period (CAP-1), a first contention free period (CFP-1), a first group acknowledgement (GACK-1), a second CFP-2, a second GACK-2, and a second CAP-2, and wherein each CFP includes a guaranteed time slot (GTS) assigned to each leaf node. Then, each leaf node transmits to the coordinator node only during the GTS assigned to the leaf node during each CFP {Figs.1-2,4b-8, 11-12}.

Chun (US 2010/0110897 A1) discloses a method for discontinuously monitoring downlink control channel in a user equipment in a wireless communication system includes receiving a discontinuous reception (DRX) Start Offset from a base station to be used for both a first DRX Cycle and a second DRX Cycle, and starting an On Duration Timer at a subframe that satisfies either a first condition for the first DRX Cycle or a second condition for the second DRX Cycle, wherein a first DRX offset used in the first condition is based upon the DRX Start Offset received from the base station, and 

Du (US 2009/0175186 A1) discloses a method for setting an active period starting point for a User Equipment (UE) in a Discontinuous Reception (DRX) mode, comprising steps of: a base station calculating and storing a position of the active period starting point for the UE based on predetermined parameters, so as to transmit data to the UE in a corresponding active period; the UE receiving Radio Resource Control (RRC) configuration information from the base station, and detecting whether the DRX mode is configured in it or not; the UE calculating its active period starting point based on predetermined DRX parameters in the received RRC configuration information; and the UE starting DRX based on the calculated active period starting point. The present invention has also disclosed an apparatus for setting an active period starting point for a UE in a DRX mode {Figs.1-12}.

Hu (US 2011/0038277 A1) discloses a method and equipment for determining the transmission resource of channel quality indicator are disclosed. They are applied in Time Division Duplex TDD system and Half Duplex-Frequency Division Duplex HD-FDD system when Discontinuous Reception DRX operation is adopted. The method includes the following steps: determining the location of the downlink subframe where the start point of monitoring Physical Downlink Control Channel PDCCH in DRX cycle is located; determining whether the transmission resource used for transmitting the Channel 

Ukita (US 9,078,258 B2) discloses a control point device that reduces delay in a power-saving wireless network includes a normal data generating unit that generates 1.sup.st-type data, a preferential data generating unit that generates 2.sup.nd-type data different from the 1.sup.st-type data, a determining unit that determines an active period length, a beacon generating unit that generates a broadcasting signal including information corresponding to the determined length of the active period, and a transmitting unit that transmits the broadcasting signal to the terminal on a frame basis. The determining unit shortens the length of the active period when the preferential data generating unit generates the 2.sup.nd-type data, and a preferential data period is set in an ex-active period obtained by the shortening of the active period, the preferential data period being a period during which the 2.sup.nd-type data is transmitted. The transmitting unit transmits the 2.sup.nd-type data to the terminal during the preferential data period {Figs. 2, 5, 8, 10-11, 14, 16-17, 19-21}.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148.  The examiner can normally be reached on 8:30 AM -5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464